Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 1 of 30




                      EXHIBIT D
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 2 of 30

                                                                       Service of Process
                                                                       Transmittal
                                                                       09/30/2019
                                                                       CT Log Number 536343286
TO:      TEXAS LITIGATION
         ALLSTATE INSURANCE COMPANY - DFW CASUALT
         8711 N FREEPORT PKWY #23
         IRVING, TX 75063-2578

RE:      Process Served in Texas

FOR:     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                Scott Henderson, Pltf. vs. Allstate Vehicle And Property Insurance Company, Dft.
DOCUMENT(S) SERVED:             Citation, Certificate,Original Petition, Request(s), Interrogatories
COURT/AGENCY:                   240th Judicial District Court Fort Bend County, TX
                                Case # 19DCV266903
NATURE OF ACTION:               Insurance Litigation
ON WHOM PROCESS WAS SERVED:     C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:       By Certified Mail on 09/30/2019 postmarked on 09/26/2019
JURISDICTION SERVED :           Texas
APPEARANCE OR ANSWER DUE:       By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                were served this citation and petition (Document(s) may contain additional answer
                                dates)
ATTORNEY(S) / SENDER(S):        David Bergen
                                Daly & Black, P.C.
                                2211 Norfolk St., Suite 800
                                Houston, TX 77098
                                713-655-1405
ACTION ITEMS:                   CT has retained the current log, Retain Date: 10/01/2019, Expected Purge Date:
                                10/06/2019

                                Image SOP

                                Email Notification, TEXAS LITIGATION texaslitigation@allstate.com

SIGNED:                         C T Corporation System
ADDRESS:                        1999 Bryan St Ste 900
                                Dallas, TX 75201-3140
For Questions:                  877-564-7529
                                MajorAccountTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / SK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                  CERTIFIED
         Case 4:19-cv-04130 Document            MAIL0
                                     1-6 Filed on 10/22/19 in TXSD Page 3 of 30                                                            r
BE' 'ERLEY MCGREW WALKER
                                                                                                  [•‘ms:
FC IT BEND COUNTY                                                                                            U.s. POSTAGE)^ PITNEY BOWES
DISTRICT CLERK                        k*v, V*'*'*'
301 JACKSON                                                                                                5 ZIP 77469
RICHMOND, TX 77469                                                                                         ; 02 4W      $ 007.90°
                                                     “1414 7Ebb eiclD4 E15E 4734 IS                        - 0000364188 SEP 26 2019

                                                      RETURN RECEIPT REQUESTED
            OFFICIAL BUSINESS!
            Penalty for Private Use




                                                                        ALLSTATE VEHICLE AND PROPERTY INSURANCE
                                                                        COMPANY
                                                                        C/O CT CORPORATION SYSTEM
                                                                        1999 BRYAN STREET SUITE 900
                                                                        DALLAS, TX 75201-4284




                                                                                 ■       it •

                                                        '   ■   '   ■    ~^0~0000000~'




                                                                                                                                           1
                                                                                                                                       ' 1
4 ~             Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 4 of 30

       SERVICE FEE COLLECTED
       ■ BY DISTRICT CLERK THE STATE OF TEXAS
                                                       CITATION

 TO:    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
        C/O REGISTERED AGENT CT CORPORATION SYSTEM
        1999 BRYAN STREET SUITE 900
        DALLAS TX 75201-4284

 NOTICE:

 You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
 issued this citation by 10:00 a.m. on Monday next following the expiration of twenty days after you were served this
 citation and PLAINTIFF'S ORIGINAL PETITION filed on SEPTEMBER 20, 2019, a default judgment may be taken
 against you.

 The case is presently pending before the 240TH JUDICIAL DISTRICT COURT of Fort Bend County sitting in Richmond,
 Texas. It bears cause number 19-DCV-266903 and is styled:

 SCOTT HENDERSON VS. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

 The name and address of the attorney for PLAINTIFF is:

 DAVID L BERGEN
 DALY & BLACK PC
 2211 NORFOLK STREET SUITE 800
 HOUSTON TX 77098
 713-655-1405

 The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S ORIGINAL
 PETITION accompanying this citation and made a part hereof.

 If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court, at Richmond
 Texas, on this the 25th day of September, 2019.

                                                          DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                          FORT BEND COUNTY, TEXAS
                                                          Physical Address:
                                                          1422 Eugene Heimann Circle, Room 31004
                                                          Richmond, Texas 77469
                                                          Mailing Address:
                                                          301 Jackson Street, Room 101
                                                          Richmond, Texas 77469


                                                          By:
                                                                Deputy District Clerk KATHERINES,                         :o
                                                                Telephone: (281) 344-3959      =                          sr =

                                                                                                V4i
                                                                                                    ''o
                                                                                                          "Hill IIIIUV^




                                                        SERVICE
                  Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 5 of 30



19-DCV-266903                           240th Judicial District Court

Scott Henderson vs. Allstate Vehicle and Property Insurance Company

                                           CERTIFICATE OF DELIVERY BY CERTIFIED MAIL


         Came to hand on the _                              at         o’clock and executed__________________________________
         _____________,on the                                         Jay delivering to the within named________________________
______ by registered or certified mail, with delivery - restricted to addressee only, return receipt requested, a true copy of
this citation together with the accompanying copy of the petition were attached thereto.

Fee           $8.00 Issuance + $80.00 Service = $88.00


CMRRR# 9414 7266 9904 2152 4734 92


                                                                       DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                                       FORT BEND COUNTY, TEXAS
                                                                       Physical Address:
                                                                       1422 Eugene Heimann Circle, Room 31004
                                                                       Richmond, Texas 77469
                                                                       Mailing Address:
                                                                       301 Jackson Street, Room 101
                                                                       Richmond, Texas 77469



                                                                       By:
                                                                             Deputy District Clerk Katherine Cavazos



COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is not
required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed under
penalty of perjury and contain the following statement:

“My name is                                                                                                    ., my date of birth is
                (First, Middle, Last)

                                        ., and my address is
                                                                              (Street, City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                  County, State of

on the day of


                                                                       Declarant / Authorized Process Server


                                                                       (Id # & expiration of certification)

                                                                      SERVICE
Citation (By Certified Mail) issued to Allstate Vehicle and Property Insurance Company on 9/25/2019
  Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 6 of 30
                                                                                                                    Filed
       D                                                                                             9/20/2019 2:11 PM
                                                                                              Beverley McGrew Walker
                                                                                                           District Clerk
                                                                                               Fort Bend County, Texas
                                                                                              Vanessa Vasquez
                                                     19-DCV-266903
                                  CAUSE NO.

 SCOTT HENDERSON,                                    §          IN THE DISTRICT COURT OF
                                                     §
        Plaintiff,                                   §
                                                     §
 vs.                                                 §          FORT BEND COUNTY, TEXAS
                                                     §
 ALLSTATE VEHICLE AND PROPERTY                       §   Fort Bend County - 240th Judicial District Court
 INSURANCE COMPANY,                                  §
                                                     §                     JUDICIAL DISTRICT
        Defendant.                                   §

                           PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Scott Henderson (“Mr. Henderson”), Plaintiff herein, files this Original Petition against

Defendant Allstate Vehicle and Property Insurance Company (“Allstate”) and, in support of his

causes of action, would respectfully show the Court the following:

                                             I.
                                        THE PARTIES

       1.      Scott Henderson is a Texas resident who resides in Fort Bend County, Texas.

       2.      Allstate is an insurance company doing business in the State of Texas which may

be served through its registered agent for service of process in the State of Texas, CT Corporation

System, via certified mail at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-4284.

                                             II.
                                         DISCOVERY

       3.      This case is intended to be governed by Discovery Level 2.




                                                 1
  Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 7 of 30




                                             III.
                                      CLAIM FOR RELIEF

          4.    The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.

                                           IV.
                                 JURISDICTION AND VENUE

          5.    This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court.

          6.    Venue is proper in Fort Bend County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Fort Bend County. Tex. Civ. Prac & Rem Code

§ 15.002(a)(1). In particular, the loss at issue occurred in Fort Bend County.

                                            V.
                                   FACTUAL BACKGROUND

          7.    Mr. Henderson is a named insured under a property insurance policy issued by

Allstate.

          8.    On or about May 9, 2019 a storm hit the Katy, Texas area, damaging Mr.

Henderson’s house and other property. Mr. Henderson subsequently filed a claim on his insurance

policy.

          9.    Defendant improperly denied and/or underpaid the claim.

          10.   The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

          11.   This unreasonable investigation led to the underpayment of Plaintiff s claim.




                                                  2
     Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 8 of 30




        12.    Moreover, Allstate performed an outcome-oriented investigation of Plaintiffs

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the

property.

                                             VI.
                                      CAUSES OF ACTION

        13.    Each of the foregoing paragraphs is incorporated by reference in the following:

A.      Breach of Contract

        14.    Allstate had a contract of insurance with Plaintiff. Allstate breached the terms of

that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.      Prompt Payment of Claims Statute

        15.    The failure of Allstate to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

         16.   Plaintiff, therefore, in addition to Plaintiffs claim for damages, is entitled to interest

and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.

C.      Bad Faith

         17.   Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

        18.    Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)     making statements misrepresenting the terms and/or benefits of the policy.

        19.    Defendant violated Section 541.060 by:

               (1)     misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;




                                                   3
  Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 9 of 30




               (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer’s liability had

                      become reasonably clear;

               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer’s

                      denial of a claim or offer of a compromise settlement of a claim;

               (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

               (5)    refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

       20.     Defendant violated Section 541.061 by:

               (1)    making an untrue statement of material fact;

               (2)    failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3)    making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

              (4)     making a material misstatement of law; and

               (5)    failing to disclose a matter required by law to be disclosed.

       21.    Defendant’s violations of Chapter 541 of the Texas Insurance Code enumerated

above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                 4
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 10 of 30




        22.       Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

D.      Attorneys’ Fees

        23.       Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

        24.       Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

        25.       Plaintiff further prays that he be awarded all reasonable attorneys’ fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT

        26.       All conditions precedent to Plaintiffs right to recover have been fully performed,

or have been waived by Defendant.

                                            VIII.
                                     DISCOVERY REQUESTS

        27.       Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(l).

        28.       You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.



                                                    5
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 11 of 30




                                             IX.
                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Scott Henderson prays that, upon final

hearing of the case, he recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Mr. Henderson be awarded attorneys’

fees through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and

such other and further relief, general or special, at law or in equity, to which Mr. Henderson may

show himself to be justly entitled.

                                             Respectfully submitted,

                                             Daly & Black, P.C.

                                             Bv:    /s/ David Bergen________
                                                     David Bergen
                                                     TBA No. 24097371
                                                     dbergen@dalyblack.com
                                                     Richard D. Daly
                                                     TBA No. 00796429
                                                     rdaly@dalyblack.com
                                                     ecfs@dalyblack.com
                                                     2211 Norfolk St., Suite 800
                                                     Houston, Texas 77098
                                                     713.655.1405—Telephone
                                                     713.655.1587—Fax

                                                    ATTORNEYS FOR PLAINTIFF
                                                    SCOTT HENDERSON




                                                6
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 12 of 30




               PLAINTIFF’S FIRST SET OF INTERROGATORIES,
         REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

       COMES NOW Plaintiff in the above-styled and numbered cause, and requests that

Defendant (1) answer the following discovery requests separately and fully in writing under oath

within 30 days of service (or within 50 days of service if the discovery was served prior to the date

an answer is due); (2) produce responsive documents to the undersigned counsel within the same

time period; and (3) serve its answers to these discovery requests within the same time period to

Plaintiff by and through his attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

                                              Respectfully submitted,

                                              Daly & Black, P.C.

                                              By:       /s/ David Bergen________
                                                        David Bergen
                                                        TBA No. 24097371
                                                        dbergen@dalyblack.com
                                                        Richard D. Daly
                                                        TBA No. 00796429
                                                        rdaly@dalyblack.com
                                                        ecfs@dalyblack.com
                                                        2211 Norfolk St, Suite 800
                                                        Houston, Texas 77098
                                                        713.655.1405—Telephone
                                                        713.655.1587—Fax

                                                        ATTORNEYS FOR PLAINTIFF
                                                        SCOTT HENDERSON


                                 CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

                                                        /s/ David Bergen
                                                        David Bergen


                                                    1
Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 13 of 30




                                    INSTRUCTIONS

 A.    These Responses call for your personal and present knowledge, as well as the present
       knowledge of your attorneys, investigators and other agents, and for information
       available to you and to them.

 B.    Pursuant to the applicable rules of civil procedure, produce all documents responsive
       to these Requests for Production as they are kept in the usual course of business or
       organized and labeled to correspond to the categories in the requests within the time
       period set forth above at Daly & Black, P.C.

 C.    If you claim that any document or information which is required to be identified or
       produced by you in any response is privileged, produce a privilege log according to the
       applicable rules of civil procedure.

       1.   Identify the document’s title and general subject matter;
       2.   State its date;
       3.   Identify all persons who participated in its preparation;
       4.   Identify the persons for whom it was prepared or to whom it was sent;
       5.   State the nature of the privilege claimed; and
       6.   State in detail each and every fact upon which you base your claim for privilege.

 D.    If you claim that any part or portion of a document contains privileged information,
       redact only the part(s) or portion(s) of the document you claim to be privileged.

 E.    If you cannot answer a particular Interrogatory in full after exercising due diligence to
       secure the information to do so, please state so and answer to the extent possible,
       specifying and explaining your inability to answer the remainder and stating whatever
       information or knowledge you have concerning the unanswered portion.

 F.    You are also advised that you are under a duty to seasonably amend your responses if
       you obtain information on the basis of which:

       1. You know the response made was incorrect or incomplete when made; or
       2. You know the response, though correct and complete when made, is no longer true
          and complete, and the circumstances




                                             2
Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 14 of 30




                                      DEFINITIONS

 A.    “Defendant,” “You, 99 U Your(s),” refers to Allstate Vehicle and Property Insurance
       Company, its agents, representatives, employees and any other entity or person acting
       on its behalf.

 B.    “Plaintiff’ refers to the named Plaintiff in the above-captioned suit.

 C.    “The Property(ies)” refers to the property or properties located at the address(es)
       covered by the Policy.

 D.    “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this
       lawsuit.

 E.    “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at
       issue in this lawsuit, or in a prior claim, as the context may dictate.

 F.    “Date of Loss” refers to the date(s) of loss identified in Plaintiffs live
       petition/complaint or other written or oral notice, or otherwise assigned to the claim by
       the insurer.

 G.    “Handle” or “Handled” means investigating, adjusting, supervising, estimating,
       managing, settling, approving, supplying information or otherwise performing a task
       or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
       or clerical tasks.

 H.    “Lawsuit” refers to the above styled and captioned case.

 I.    “Communication” or “communications” shall mean and refer to the transmission or
       exchange of information, either orally or in writing, and includes without limitation
       any conversation, letter, handwritten notes, memorandum, inter or intraoffice
       correspondence, electronic mail, text messages, or any other electronic transmission,
       telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
       video recording, digital recording, discussion, or face-to-face communication.

 J.    The term “Document” shall mean all tangible things and data, however stored, as set
       forth in the applicable rules of civil procedure, including, but not limited to all original
       writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
       copies, correspondence, notes, letters, memoranda of. telephone conversations,
       telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
       conference reports, files, agreements, contracts, evaluations, analyses, records,
       photographs sketches, slides, tape recordings, microfiche, communications, printouts,
       reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
       loan documents, liens, books of accounting, books of operation, bank statements,
       cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
       listing agreements, real estate closing documents, studies, summaries, minutes, notes,


                                              3
Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 15 of 30




          agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
          charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
          matter, sound reproductions, however recorded, whether still on tape or transcribed to
          writing, computer tapes, diskettes, disks, all other methods or means of storing data,
          and any other documents. In all cases where originals, prior drafts, identical copies, or
          nonidentical copies are not available; “document” also means genuine, true and correct
          photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
          “Document” also refers to any other material, including without limitation, any tape,
          computer program or electronic data storage facility in or on which any data or
          information has been written or printed or has been temporarily or permanently
          recorded by mechanical, photographic, magnetic, electronic or other means, and
          including any materials in or on which data or information has been recorded in a
          manner which renders in unintelligible without machine processing.

 K.       The term “referring” or “relating” shall mean showing, disclosing, averting to,
          comprising, evidencing, constituting or reviewing.

 L.      The singular and masculine form of any noun or pronoun includes the plural, the
         feminine, and the neuter.

 M.      The terms “identification,” “identify,” and “identity” when used in reference to:

      1. Natural Persons: Means to state his or her full name, residential address, present or
         last known business address and telephone number, and present or last known position
         and business affiliation with you;
      2. Corporate Entities: Means to state its full name and any other names under which it
         does business, its form or organization, its state of incorporation, its present or last
         known address, and the identity of the officers or other persons who own, operate, or
         control the entity;
      3. Documents: Means you must state the number of pages and nature of the document
         (e.g. letter or memorandum), its title, its date, the name or names of its authors and
         recipients, its present location and custodian, and if any such document was, but no
         longer is, in your possession or control, state what disposition was made of it, the date
         thereof, and the persons responsible for making the decision as to such disposition;
      4. Communication: Requires you, if any part of the communication was written, to
         identify the document or documents which refer to or evidence the communication and,
         to the extent that the communication was non-written, to identify each person
         participating in the communication and to state the date, manner, place, and substance
         of the communication; and
      5. Activity: Requires you to provide a description of each action, occurrence, transaction
         or conduct, the date it occurred, the location at which it occurred, and the identity of all
         persons involved.

 N.      The term "Claim File" means the claim files and “field file(s),” whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral


                                                4
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 16 of 30




           communications, communications, correspondence, photographs, diagrams, estimates,
           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   O.     The term "Underwriting File" means the entire file, including all documents and
          information used for underwriting purposes even if you did not rely on such documents
          or information in order to make a decision regarding insuring Plaintiffs Property.



                             NOTICE OF AUTHENTICATION

       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                                5
  Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 17 of 30




                   INTERROGATORIES TO DEFENDANT ALLSTATE

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

        ANSWER:

INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiffs claim and provide the following
information for each person you identify:

        a.     their name and job title(s) as of the Date of Loss;
        b.     their employer; and
        c.     description of their involvement with Plaintiffs Claim.

        ANSWER:

INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:

        a.     the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
        b.     the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

        ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

        ANSWER:

-INTERROGATORY NO. 5:
 If you contend that Plaintiff did not provide you with requested information that was required to
 properly evaluate Plaintiffs Claim, identify the information that was requested and not provided,
 and the dates you made those request(s).

        ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

        ANSWER:

                                                 6
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 18 of 30




INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

       ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

       ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

       ANSWER:

INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

       ANSWER:

INTERROGATORY NO. 11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

       ANSWER:

INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

       ANSWER:




                                                      7
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 19 of 30




              REQUEST FOR PRODUCTION TO DEFENDANT ALLSTATE


REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiffs policy of insurance with you.

RESPONSE:


REQUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:


REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:


REQUEST FOR PRODUCTION NO, 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster’s report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:




                                                 8
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 20 of 30




REQUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff s Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 8
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 10
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiffs Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:


REQUEST FOR PRODUCTION NO. 12
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:


                                                  9
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 21 of 30




REQUEST FOR PRODUCTION NO. 13
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:


REQUEST FOR PRODUCTION NO. 14
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiffs Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:


REQUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiffs Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiffs
claim, either pre or post-lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 16
Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiffs Claim, including
all indemnity, claim expenses and payments made to third-parties.

RESPONSE:


REQUEST FOR PRODUCTION NO. 17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:




                                                 10
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 22 of 30




REQUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:




REQUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffs Claim and/or any issue in Plaintiffs live petition

RESPONSE:


REQUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiffs
interrogatories.

RESPONSE:


REQUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the three years
preceding the handling of the claim made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 23
For any changes made in the last three years to your Claims Core Process Review, please
produce all documents, supporting information, research, studies and communications regarding
such changes.

RESPONSE:




                                               11
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 23 of 30




REQUEST FOR PRODUCTION NO. 24
Any requests for information by the Texas Department of Insurance to Defendant and any
response to such request by Defendant to the Texas Department of Insurance regarding claims
arising out of the May 9, 2019 storm.

RESPONSE:




REQUEST FOR PRODUCTION NO. 25
All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.

RESPONSE:


REQUEST FOR PRODUCTION NO. 26
All advertisements, marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Fort Bend County within
the last three (3) years.

RESPONSE:

REQUEST FOR PRODUCTION NO, 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims
in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.

RESPONSE:


REQUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant’s criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:


                                                12
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 24 of 30




REQUEST FOR PRODUCTION NO. 30
Any document setting forth Defendant’s criteria and methodology used in determining whether
to replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail
and/or windstorm claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 31
Any document setting forth Defendant’s criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:


REQUEST FOR PRODUCTION NO. 32
All service agreements in effect at the time of Plaintiff s claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs’ claim made the basis of this suit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 34
Any document related to performance-based pay or incentive-based pay programs that
Defendant offers to adjusters, claim representatives, supervisors and managers involved in the
handling of hail/and or windstorm claims.                 '              ~        - _ -

RESPONSE:


REQUEST FOR PRODUCTION NO. 35
Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or
windstorm claims.

RESPONSE:


                                                13
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 25 of 30




REQUEST FOR PRODUCTION NO. 36
All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:



REQUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:


REQUEST FOR PRODUCTION NO. 38
Any document referencing “customer-payment goals” sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of January 1,
2017 through the present.

RESPONSE:


REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant’s criteria and methodology used to determine when it
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:


 REQUEST FOR PRODUCTION NO. 40
“Any document setting forth’ Defendant’s criteria and methodology used to determine what items
 contained within an appraisal estimate and/or appraisal award should be covered and paid for by
 Defendant.

RESPONSE:




                                                14
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 26 of 30




REQUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.

RESPONSE:


REQUEST FOR PRODUCTION NO. 43
Produce all communications between any Allstate representative and any adjuster handling a
claim pertaining to this storm event, related to the company’s loss ratio.

RESPONSE:


REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to Allstate’s Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:


REQUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:


REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Allstate.

RESPONSE:




                                               15
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 27 of 30




REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:


REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:




                                                16
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 28 of 30




              REQUEST FOR ADMISSIONS TO DEFENDANT ALLSTATE

REQUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

       RESPONSE:

REQUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss the Property sustained damages caused by a hailstorm

       RESPONSE:

REQUEST FOR ADMISSION NO, 3:
Admit that as of the Date of Loss the Policy was in full force and effect.

       RESPONSE:

REQUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:




                                                 17
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 29 of 30




REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO, 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiffs Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 12:
Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the timeliness of the Claim’s submission.

       RESPONSE:



REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:




                                               18
 Case 4:19-cv-04130 Document 1-6 Filed on 10/22/19 in TXSD Page 30 of 30




REQUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:

REQUEST FOR ADMISSION NO. 16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:

REQUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiffs Policy.

       RESPONSE:




                                                19
